 1   Tanya E. Moore, SBN 206683
     MOORE LAW FIRM, P.C.
 2   300 South First Street, Suite 342
     San Jose, California 95113
 3   Telephone (408) 298-2000
     Facsimile (408) 298-6046
 4   E-mails: tanya@moorelawfirm.com,
     service@moorelawfirm.com
 5
     Attorney for Plaintiff,
 6   Jose Trujillo
 7
 8
                                  UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10
11
     JOSE TRUJILLO,                                  )   No. 1:21-cv-00476-NONE-EPG
12                                                   )
                    Plaintiff,                       )   STIPULATION FOR EXTENSION OF
13                                                   )   TIME WITHIN WHICH TO FILE
            vs.                                      )
14                                                   )   DISPOSITIONAL DOCUMENTS; ORDER
     CAMERINO MACIAS MUNOZ dba LOS                   )
15                                                   )
     AMIGOS MARKET, et al.,
                                                     )
16                                                   )
                    Defendants.                      )
17                                                   )
                                                     )
18                                                   )
                                                     )
19                                                   )
                                                     )
20                                                   )
                                                     )
21
22          WHEREAS, Plaintiff, Jose Trujillo (“Plaintiff”), and Defendants, Camerino Macias

23   Munoz dba Los Amigos Market; Ahmed Ali dba Los Amigos Market; Antemio Cortes; and

24   Gabriela Cortes (collectively “Defendants,” and together with Plaintiff, “the Parties”), by and

25   through their respective counsel, hereby stipulate as follows;

26          WHEREAS, Plaintiff and Defendants have reached a settlement in this matter;

27          WHEREAS, the Court has ordered dispositional documents to be filed by July 12, 2021

28   (Dkt. 10);



      STIPULATION FOR EXTENSION OF TIME WITHIN WHICH TO FILE DISPOSITIONAL DOCUMENTS;
                                           ORDER
                                                   Page 1
 1            WHEREAS, the settlement agreement payment amount was revised and needs to be
 2   initialed by Defendants as a condition precedent to filing a stipulation for dismissal of entire
 3   action with prejudice;
 4            WHEREAS, Plaintiff will continue to follow-up on the initialed revised settlement
 5   agreement payment amount with Defendants;
 6            NOW, THEREFORE, Plaintiff hereby respectfully requests that the time within which
 7   dispositional documents must be filed be extended to August 11, 2021.
 8
 9   Dated:                                      MOORE LAW FIRM, P.C.
10
                                                 /s/ Tanya E. Moore
11                                               Tanya E. Moore
12                                               Attorney for Plaintiff,
                                                 Jose Trujillo
13
14   Dated:                                      MACIAS RODRIGUEZ ADAMS LLP
15
                                                 /s/ Jose Macias, Jr.
16
                                                 Jose Macias, Jr.
17                                               Attorney for Defendants,
                                                 Camerino Macias Munoz dba Los Amigos
18                                               Market; Ahmed Ali dba Los Amigos
                                                 Market; Antemio Cortes; and Gabriela Cortes
19
20
                                            ATTESTATION
21
22   Concurrence in the filing of this document has been obtained from each of the individual(s) whose
     electronic signature is attributed above.
23
                                                 /s/ Tanya E. Moore
24                                               Tanya E. Moore
25                                               Attorney for Plaintiff,
                                                 Jose Trujillo
26
     ///
27
     ///
28



       STIPULATION FOR EXTENSION OF TIME WITHIN WHICH TO FILE DISPOSITIONAL DOCUMENTS;
                                            ORDER
                                                  Page 2
 1                                               ORDER
 2         Pursuant to the parties’ stipulation (ECF No. 11), and good cause appearing, the parties
 3   shall file appropriate dismissal documents on or before August 11, 2021.
 4
 5   IT IS SO ORDERED.
 6
 7      Dated:    July 14, 2021                              /s/
                                                      UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



      STIPULATION FOR EXTENSION OF TIME WITHIN WHICH TO FILE DISPOSITIONAL DOCUMENTS;
                                           ORDER
                                                  Page 3
